Detailed Action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Analysis - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
4. 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “control module” and “reading module” in claim 1.
Because the claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 is interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
As for the limitations “control module” and “reading module”, a review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph): the specification discloses the “control module” is a control circuit 3 and “reading module” is a readout circuit 4 as shown in Fig. 3, 12, 15, 17, 18 or 20. 
	If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph), applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph), or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that 	the claimed invention is not identically disclosed as set forth in section 102 	of this title, if the differences between the claimed invention and the prior 	art are such that the claimed invention as a whole would have been 	obvious before the effective filing date of the claimed invention to a person 	having ordinary skill in the art to which the claimed invention pertains.  	Patentability shall not be negated by the manner in which the invention 	was made.
6.	Claims 1-4, 18, 20, 24, and 30 are rejected under 35 U.S.C. 103 as unpatentable over Li (US 20200356743 A1) in view of Ding (US 20200348818 A1).
Regarding claim 1, Li (e.g., Figs. 1-3 and 5) discloses an ultrasonic fingerprint identification circuit, comprising a plurality of fingerprint identification units (Fig. 5; ultrasonic fingerprint identification circuits; [0034]), each of the plurality of fingerprint identification units comprising: 
an ultrasonic fingerprint identification sensor (Figs. 1-2 and 5; ultrasonic fingerprint sensor circuit; [0034]) electrically connected to a first node (control node N1), wherein the ultrasonic fingerprint identification sensor is configured to: convert a first electrical signal to an ultrasonic signal and radiate the ultrasonic signal towards a finger ([0034]-[0035]), and convert an ultrasonic signal reflected by the finger to a second electrical signal ([0034]-[0035]) and transmit the second electrical signal to the first node (control node N1); 
a control module (Figs. 1-2 and 5; control circuit 101 including transistor T3) electrically connected to a composite signal line (signal line Reset), the first node (control node N1 of transistor T2), and one first control signal line of a plurality of first control signal lines (gate lines Gate1, Gate2, …), wherein the control module (control circuit including transistor T3) is configured to: provide a reset potential to the first node in response to a first level provided by the one of the plurality of first control signal lines (Figs. 1-3 and 5; [0031], [0040], and [0045]), and provide a pull-up potential to the first node in response to the first level provided by the composite signal line (Figs. 1-3 and 5; [0031], [0040] and [0045]); and 
a reading module (Figs. 1-2 and 5; readout circuit including transistors T1 and T2) electrically connected to the first node (node N1), a reading signal line (reading signal line SD&RD), and one second control signal line of a plurality of second control signal lines (gate lines Gate2, Gate3…), wherein the reading module (readout circuit including transistors T1 and T2) is configured to read a detection signal of the first node in response to a first level provided by the one second control signal line (Figs. 1-3 and 5; [0025]-[0026], [0040], [0048]-[0049]), 
wherein one of the plurality of first control signal lines electrically connected to one of the plurality of fingerprint identification units is reused as one of the plurality of second control signal lines electrically connected to another one of the plurality of fingerprint identification units (Figs. 1-2 and 5; e.g., gate line G2 used as a first control line and connected to one of the fingerprint sensor circuits in the 2nd row is reused as a second control line and connected to one of the fingerprint sensor circuits in the 1st row). 

The control module recited in claim 1 has been interpreted to invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). Li teaches the control module under the broadest reasonable interpretation, but does not disclose the control module as specified according to applicant’s disclosure (control module 3 as shown in Fig. 3, 12, 15, 17, 18 or 20). However, Ding (e.g., Figs. 2-9) discloses an ultrasonic fingerprint identification circuit, comprising a plurality of fingerprint identification units (Fig. 2-9; ultrasonic fingerprint identification circuits), each of the plurality of fingerprint identification units comprising: 
an ultrasonic fingerprint identification sensor (ultrasonic fingerprint sensor circuit 20) electrically connected to a first node (control node N1), wherein the ultrasonic fingerprint identification sensor is configured to: convert a first electrical signal to an ultrasonic signal and radiate the ultrasonic signal towards a finger ([0052]), and convert an ultrasonic signal reflected by the finger to a second electrical signal ([0052]) and transmit the second electrical signal to the first node (control node N1); 
a control module (e.g., Figs. 8-9; control circuit including transistors M1 and M2) electrically connected to a composite signal line (signal line INPUT2), the first node (control node N1), and one first control signal line of a plurality of first control signal lines (control lines RESET), wherein the control module (control circuit including transistors M1 and M2) is configured to: provide a reset potential to the first node in response to a first level provided by the one of the plurality of first control signal lines (Figs. 8-9), and provide a pull-up potential to the first node in response to the first level provided by the composite signal line (Figs. 8-9); and 
a reading module (e.g., Figs. 8-9; readout circuit including transistors M0 and M3) electrically connected to the first node (node N1), a reading signal line (reading signal line Readline), and one second control signal line of a plurality of second control signal lines (control signal lines SEL), wherein the reading module (readout circuit including transistors M0 and M3) is configured to read a detection signal of the first node in response to a first level provided by the one second control signal line (Figs. 8-9).

Ding discloses different control circuits. The control circuit as disclosed by Ding’s Fig. 4 is same as that disclosed by Li, and the control circuit as disclosed by Ding’ s Fig. 8 teaches the control circuit in light of applicant’s specification (e.g., Fig. 7 and claim 4). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Ding to the ultrasonic fingerprint sensors of Li. The combination/motivation would be to provide an alternative design choice of control circuits of ultrasonic fingerprint sensors. In addition, it would have been also obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Li to the ultrasonic fingerprint sensors of Ding. The combination/motivation would be to provide an signal line arrangement when a fingerprint sensor is integrated with a display panel to reduce a number of control signal lines and therefore reduce a manufacture cost.

Regarding claim 2, Li in view of Ding discloses the ultrasonic fingerprint identification circuit according to claim 1, Li (e.g., Figs. 1-3 and 5) discloses wherein a plurality of fingerprint identification unit groups is arranged along a first direction (e.g., Fig. 5, fingerprint identification unit groups arranged in a first direction), each of the plurality of fingerprint identification unit groups comprises at least two fingerprint identification units of the plurality of fingerprint identification units, the at least two fingerprint identification units are arranged along a second direction (e.g., Fig. 5, at least two fingerprint identification units  arranged in a second direction), and the first direction intersects the second direction (e.g., Fig. 5); wherein the at least two fingerprint identification units are electrically connected to one of the plurality of first control signal lines (gate lines connected to transistor T3) and one of the plurality of second control signal lines (gate lines connected to transistor T1); and wherein for any two adjacent ones of the plurality of fingerprint identification unit groups (e.g., Fig. 5; two adjacent fingerprint identification unit groups), one of the plurality of first control signal lines corresponding to one fingerprint identification unit group is reused as one of the plurality of second control signal lines corresponding to the other one fingerprint identification unit group (Figs. 1-2 and 5; e.g., gate line G2 used as a first control line and connected to one of the fingerprint sensor circuits in the 2nd group is reused as a second control line and connected to one of the fingerprint sensor circuits in the 1st group).

Regarding claim 3, Li in view of Ding discloses the ultrasonic fingerprint identification circuit according to claim 2, Li (e.g., Figs. 1-3 and 5) discloses wherein the plurality of first control signal lines (gate lines connected to transistor T3) and the plurality of second control signal lines (gate lines connected to transistor T1) are alternatively arranged (Fig. 5), each of the plurality of first control signal lines (gate lines connected to transistor T3) and the plurality of second control signal lines (gate lines connected to transistor T1) is arranged in a gap formed between two adjacent ones of the plurality of fingerprint identification unit groups (e.g., Fig. 5; two adjacent fingerprint identification unit groups), and one of one of the plurality of first control signal lines (gate lines connected to transistor T3) and one of the plurality of second control signal lines (gate lines connected to transistor T1) is arranged in a gap between every two adjacent ones of the plurality of fingerprint identification unit groups (e.g., Fig. 5; two adjacent fingerprint identification unit groups); and wherein one of the plurality of first control signal lines (gate lines connected to transistor T3) corresponding to an i-th fingerprint identification unit group of the plurality of fingerprint identification unit groups is provided in a gap formed between the i-th fingerprint identification unit group and an (i+1)-th fingerprint identification unit group of the plurality of fingerprint identification unit groups (e.g., Fig. 5; two adjacent fingerprint identification unit groups).

Regarding claim 4, Li in view of Ding discloses the ultrasonic fingerprint identification circuit according to claim 1, Ding (e.g., Figs. 8-9) discloses wherein the control module comprises: a first transistor (transistor M1) comprising a gate electrically connected to the one first control signal line (control signal line RESET), a first terminal electrically connected to the first node (node N1), and a second terminal electrically connected to the composite signal line (signal line INPUT2); and a second transistor (transistor M2) comprising a gate and a second terminal that are electrically connected to the composite signal line (signal line INPUT2), and a first terminal electrically connected to the first node (node N1).

Regarding claim 18, Li in view of Ding discloses the ultrasonic fingerprint identification circuit according to claim 1, Li (e.g., Figs. 1-3 and 5) discloses wherein the reading module comprises: an eighth transistor (transistor T2) comprising a gate electrically connected to the first node (control node of T2), a first terminal electrically connected to a fixed potential signal line (voltage line Vd), and a second terminal (terminal connected with transistor T1); and a ninth transistor (transistor T1) comprising a gate electrically connected to the second control signal line (gate line Gate), a first terminal electrically connected to the second terminal of the eighth transistor (transistor T2), and a second terminal of the ninth transistor (transistor T1) is electrically connected to the reading signal line (reading signal line SD&RD).

Regarding claim 20, Li in view of Ding discloses the ultrasonic fingerprint identification circuit according to claim 1, Ding (e.g., Figs. 8-9) discloses wherein the ultrasonic fingerprint identification sensor comprises: a first electrode (electrode 21) electrically connected to a detection signal line (signal line INPUT1); a second electrode (electrode 22) disposed opposite to the first electrode (electrode 21) and electrically connected to the first node (node N1); and an ultrasonic material layer (ultrasonic material layer 23) located between the first electrode (electrode 21) and the second electrode (electrode 22). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Ding to the ultrasonic fingerprint sensors of Li for the same reason above.

Regarding claim 21, Li in view of Ding discloses a driving method of an ultrasonic fingerprint identification circuit, the driving method being used to drive the ultrasonic fingerprint identification circuit according to claim 1, Ding (e.g., Figs. 8-9) discloses wherein a driving cycle of each of the plurality of fingerprint identification units of the ultrasonic fingerprint identification circuit comprises a preparation period (time period T1), a pull-up period (time period T2), and a reading period (time period T3), and wherein the driving method comprises: in the preparation period (time period T1), converting, by the ultrasonic fingerprint identification sensor, the first electrical signal to the ultrasonic signal and radiating the ultrasonic signal towards the finger, providing, by the one first control signal line of a plurality of first control signal lines, the first level, and transmitting, by the control module, the second level provided by the composite signal line to the first node (e.g., Figs. 8-9 and 3); in the pull-up period (time period T2), converting, by the ultrasonic fingerprint identification sensor, the ultrasonic signal reflected by the finger to the second electrical signal and transmitting the second electrical signal to the first node, providing, by the composite signal line, the first level, and transmitting, by the control module, the first level provided by the composite signal line to the first node, to pull up the potential of the first node (e.g., Figs. 8-9); and in the reading period (time period T3), providing, by one of the plurality of second control signal lines, the first level, and reading, by the reading module, the detection signal of the first node (e.g., Figs. 8-9). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Ding to the ultrasonic fingerprint sensors of Li for the same reason above.

Regarding claim 24, Li in view of Ding discloses the ultrasonic fingerprint identification circuit according to claim 21, Ding (e.g., Figs. 8-9) discloses wherein the control module comprises: a first transistor (transistor M1) comprising a gate electrically connected to the one first control signal line (control signal line RESET), a first terminal electrically connected to the first node (node N1), and a second terminal electrically connected to the composite signal line (signal line INPUT2); and a second transistor (transistor M2) comprising a gate and a second terminal that are electrically connected to the composite signal line (signal line INPUT2), and a first terminal electrically connected to the first node (node N1); wherein in the preparation period (time period T1), said transmitting, by the control module, the second level provided by the composite signal line to the first node comprises: in the preparation period (time period T1), providing, by the one first control signal line (control signal line RESET), the first level; providing, by the composite signal line (signal line INPUT2), the second level; conducting the first transistor (transistor M1) under the first level; and transmitting the second level provided by the composite signal line (signal line INPUT2) to the first node through the conducted first transistor (transistor M1); and in the pull-up period (time period T2), said transmitting, by the control module, the first level provided by the composite signal line (signal line INPUT2) to the first node (node N1), to pull up the potential of the first node comprises: in the pull-up period (time period T1), providing, by the one first control signal line (control signal line RESET), the second level; providing, by the composite signal line (signal line INPUT2), the first level; conducting the second transistor (transistor M2) under the first level; and transmitting the first level provided by the composite signal line (signal line INPUT2) to the first node via the conducted second transistor (transistor M2), to pull up a potential of the first node (node N1) with the first level. Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Ding to the ultrasonic fingerprint sensors of Li for the same reason above.

Regarding claim 30, Li in view of Ding discloses a display device, comprising: a display panel having a display area (e.g., Li, Fig. 5), wherein the display area comprises a main display area and a fingerprint identification area (e.g., Li, Fig. 5); the ultrasonic fingerprint identification circuit according to claim 1, Li (Figs. 1-3 and 5) discloses wherein the ultrasonic fingerprint identification circuit is disposed in the fingerprint identification area (e.g., Li, Fig. 5); and a processor electrically connected to a reading signal line and configured to identify fingerprints based on a signal read by the reading signal line (Li, [0026]).

7.	Claim 5 is rejected under 35 U.S.C. 103 as unpatentable over Li (US 20200356743 A1) in view of Ding (US 20200348818 A1) and further in view of Huang (CN 207217538 U) and Wang (CN 211378129 U).
Regarding claim 5, Li in view of Ding discloses the ultrasonic fingerprint identification circuit according to claim 1, Ding (e.g., Fig. 8) discloses a transistor M1 and a diode connected switching transistor M2, but does not disclose wherein the first transistor is a low-temperature polysilicon transistor, and the second transistor is selected from a group consisting of a low-temperature polycrystalline oxide transistor and an amorphous silicon transistor. However, Huang (e.g., Fig. 2) and Wang (e.g., Figs. 4-5) disclose an sensing circuit, respectively. Huang (e.g., Fig. 2) discloses a control circuit comprising a transistor (transistor M1), and the transistor (transistor M1) is a low-temperature polysilicon transistor ([0078]). Wang (e.g., Figs. 4-5) discloses a control circuit comprising a diode connected switching transistor (transistor TFT1), and the diode connected switching transistor (transistor TFT1) is selected from a group consisting of a low-temperature polycrystalline oxide transistor and an amorphous silicon transistor ([0081]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Huang and Wang to the control circuit of the ultrasonic fingerprint sensors of Li in view of Ding. The combination/motivation would be to provide a control circuit with a reduced current leakage, a fast response speed, and a good switching performance.

8.	Claim 6 is rejected under 35 U.S.C. 103 as unpatentable over Li (US 20200356743 A1) in view of Ding (US 20200348818 A1) and further in view of Cao (US 20180130424 A1).
Regarding claim 6, Li in view of Ding discloses the ultrasonic fingerprint identification circuit according to claim 4, Ding (e.g., Fig. 8) discloses the control circuit comprising a first transistor M1 acting as a driving transistor and a second transistor acting as a switching transistor, but does not discloses wherein the first transistor has a greater width-to-length ratio than the second transistor. However, Cao discloses a driving transistor has a greater width-to-length ratio than a switching transistor ([0068]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Cao to the control circuit of the ultrasonic fingerprint sensors of Li in view of Ding so that the first transistor has a greater width-to-length ratio than the second transistor. The combination/motivation would be to provide a control circuit with a reduced current leakage, a fast response speed, and a good switching performance.

9.	Claim 7 is rejected under 35 U.S.C. 103 as unpatentable over Li (US 20200356743 A1) in view of Ding (US 20200348818 A1) and further in view of Eom (US 20050243037 A1).
Regarding claim 7, Li in view of Ding discloses the ultrasonic fingerprint identification circuit according to claim 4, but does not discloses wherein the second transistor comprises a first sub-transistor and a second sub-transistor that are connected in series, and a gate of the first sub-transistor is electrically connected to a gate of the second sub-transistor. However, it is well known in the art that a single gate transistor can be substituted with a double gate transistor or a dual gate transistor to reduce current leakage and kickback voltage, and a double gate transistor or a dual gate transistor can be formed by connecting a first sub-transistor and a second sub-transistor in series with a gate of the first sub-transistor is electrically connected to a gate of the second sub-transistor. As an example, Eom (e.g., Fig. 3) discloses a control circuit comprising a transistor M4. Eom (e.g., Fig. 5) further discloses the transistor M4 can be modified or substituted with a first sub-transistor M4_1 and a second sub-transistor M4_2 that are connected in series, and a gate of the first sub-transistor M4_1 is electrically connected to a gate of the second sub-transistor M4_2. Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Eom to the control circuit of the ultrasonic fingerprint sensors of Li in view of Ding. The combination/motivation would be to provide a control circuit with a reduced current leakage and a good switching performance.

10.	Claim 8 is rejected under 35 U.S.C. 103 as unpatentable over Li (US 20200356743 A1) in view of Ding (US 20200348818 A1) and further in view of Guyader (US 6887759 B2).
Regarding claim 8, Li in view of Ding discloses the ultrasonic fingerprint identification circuit according to claim 4, but does not discloses the structure of the second transistor as claimed However, Guyader (e.g., Figs. 2A-2B) discloses wherein the second transistor comprises an active layer, and wherein the active layer comprises a channel region (channel region 2), a first heavily doped region (first heavily doped region 21), a second heavily doped region (second heavily doped region 21), a first lightly doped region (first lightly doped region 4) provided between the first heavily doped region (first heavily doped region 21) and the channel region (channel region 2), and a second lightly doped region (second lightly doped region 4) provided between the second heavily doped region (second heavily doped region 21) and the channel region (channel region 2), wherein the first terminal of the second transistor (source or drain terminal) is electrically connected to the first heavily doped region (first heavily doped region 21), and the second terminal of the second transistor (drain or source terminal) is electrically connected to the second heavily doped region (second heavily doped region 21). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Guyader to the switching transistor of the control circuit of the ultrasonic fingerprint sensors of Li in view of Ding. The combination/motivation would be to provide a control circuit with a reduced current leakage, high response speed, and high electron mobility.

11.	Claim 9 is rejected under 35 U.S.C. 103 as unpatentable over Li (US 20200356743 A1) in view of Ding (US 20200348818 A1) and further in view of Kawabe (US 6162654A).
Regarding claim 9, Li in view of Ding discloses the ultrasonic fingerprint identification circuit according to claim 4, but does not disclose the structure of the second transistor as claimed. However, Kawabe (e.g., Fig. 10) disclose wherein a layer where the second transistor is located comprises an active layer (active layer 11), a gate layer (gate layer 13), and a source-drain layer (source-drain layer including source electrode 19 and drain electrode 21) that are arranged in sequence (e.g., Fig. 10); and wherein the gate of the second transistor is located in the gate layer (gate layer including gate electrode 13), the first terminal and the second terminal of the second transistor are located in the source-drain layer (source-drain layer including source electrode 19 and drain electrode 21 corresponding to input and output terminals), and in a direction perpendicular to a plane of the active layer (active layer 11), an orthographic projection of the source-drain layer (source-drain layer including source electrode 19 and drain electrode 21) covers an orthographic projection of the active layer (active layer 11). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Kawabe to the switching transistor of the control circuit of the ultrasonic fingerprint sensors of Li in view of Ding. The combination/motivation would be to provide a fabrication method to form a switching transistor.

12.	Claims 10 and 14 are rejected under 35 U.S.C. 103 as unpatentable over Li (US 20200356743 A1) in view of Ding (US 20200348818 A1) and further in view of Ma (US 20070070564 A1).
Regarding claim 10, Li in view of Ding discloses the ultrasonic fingerprint identification circuit according to claim 1, Ding (e.g., Figs. 4, 6, and 8) discloses a third transistor (transistor M1) comprising a first terminal electrically connected to the first node (node N1), a second terminal electrically connected to the composite signal line (signal line INPUT2), and a gate electrically connected to the second terminal of the third transistor (transistor M1). Ding does not disclose the switch unit as claimed. Although Ding discloses a single transistor M1 as a switch, it is well kwon in the art that a single transistor can be modified to connect with a second transistor in a Darlington configuration as a switch. As an example, Ma (e.g., Figs. 1, 3, and 8) discloses a single transistor (e.g., Q3) as a switch. Ma (e.g., Figs. 9 and 13) further discloses a single transistor (e.g., Q3) can be modified to connect with a second transistor (e.g., Q2) in a Darlington configuration as a switch, wherein a gate of the third transistor Q3 electrically connected to a second terminal of the third transistor Q3 through the switch unit Q2 and the second terminal electrically connected to the one first control signal line. Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Ma to modify the control circuit of Li in view of Ding. A switch in a Darlington configuration would provide a high speed response with a high degree of accuracy.

Regarding claim 14, Li in view of Ding and further in view of Ma discloses the ultrasonic fingerprint identification circuit according to claim 10, Ma (e.g., Figs. 9 and 13) discloses wherein the third transistor comprises a third sub-transistor (e.g., Fig. 13; transistor Q3) and a fourth sub-transistor (e.g., Fig. 13; transistor Q2) that are connected in series, and a gate of the third sub-transistor (transistor Q3) is electrically connected to a gate of the fourth sub-transistor (transistor Q2).

13.	Claim 13 is rejected under 35 U.S.C. 103 as unpatentable over Li (US 20200356743 A1) in view of Ding (US 20200348818 A1) and Ma (US 20070070564 A1)  and further in view of Chen (US 20200035179 A1).
Regarding claim 13, Li in view of Ding and further in view of Ma discloses the ultrasonic fingerprint identification circuit according to claim 10, but does not disclose wherein the third transistor is selected from a group consisting of a low-temperature polycrystalline oxide transistor and an amorphous silicon transistor. However, Chen (e.g., Fig. 2) discloses a switch in a Darlington configuration, wherein the third transistor is selected from a group consisting of a low-temperature polycrystalline oxide transistor and an amorphous silicon transistor ([0043]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Chen to modify the control circuit of Li in view of Ding and Ma. A switch in a Darlington configuration would provide a high speed response with a high degree of accuracy.

14.	Claims 19 and 29 are rejected under 35 U.S.C. 103 as unpatentable over Li (US 20200356743 A1) in view of Ding (US 20200348818 A1) and further in view of Wu (US 9367164 B2).
Regarding claim 19, Li in view of Ding discloses the ultrasonic fingerprint identification circuit according to claim 1, but does not disclose the storage capacitor as claimed. However, Wu (e.g., Fig. 3) discloses a sensing module comprises a storage capacitor (storage capacitor C1), wherein the storage capacitor (storage capacitor C1) comprises a first plate electrically connected to the first node (node A), and a second plate electrically connected to a fixed potential signal line (voltage line VDD). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Wu to the control circuit of Li in view of Ding. The combination/motivation would be to provide a storage capacitor to store a sensing signal.

Regarding claim 29, Li in view of Ding discloses the driving method according to claim 21, but does not disclose the storage capacitor as claimed. However, Wu (e.g., Fig. 3) discloses a driving method, wherein each of the plurality of fingerprint identification units further comprises a storage capacitor (storage capacitor C1), wherein the storage capacitor (storage capacitor C1)comprises a first plate electrically connected to the first node (node A), and a second plate electrically connected to a fixed potential signal line (voltage line VDD). Therefore, the combination of Ding and Wu further discloses wherein the driving method further comprises: in the pull-up period (time period T2), storing charges of the first node by using the storage capacitor. It would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Wu to the control circuit of Li in view of Ding. The combination/motivation would be to provide a storage capacitor to store a sensing signal.

15.	Claims 22 and 28 are rejected under 35 U.S.C. 103 as unpatentable over Li (US 20200356743 A1) in view of Ding (US 20200348818 A1) and further in view of Mathe (US 10004432 B2).
Regarding claim 22, Li in view of Ding discloses the driving method according to claim 21, but does not disclose wherein the reading period comprises an initial voltage reading period prior to the preparation period. However, Mathe (e.g., Figs. 4-6) discloses a driving method of an ultrasonic fingerprint identification circuit, wherein the reading period comprises an initial voltage reading period prior to the preparation period (e.g., Figs. 4, 5, and 6), and a detection voltage reading period latter than the pull-up period (e.g., Figs. 4, 5, and 6), wherein the method further comprises: in the reading period, said providing, by the one second control signal line, the first level, and said reading, by the reading module, the detection signal of the first node comprise: in the initial voltage reading period (e.g., Figs. 4, 5, and 6), providing, by the one second control signal line, the first level, and reading, by the reading module, an initial voltage of the first node; and in the detection voltage reading period (e.g., Figs. 4, 5, and 6), providing, by the one second control signal line, the first level, and reading, by the reading module, a detection voltage of the first node. Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Mathe to the driving method of Li in view of Ding. The combination/motivation would be to a driving method of an ultrasonic fingerprint identification circuit to improve a detection sensitivity.

Regarding claim 28, Li in view of Ding discloses the driving method according to claim 22, Li (e.g., Figs. 2-3 and 5) discloses wherein the reading module comprises: an eighth transistor (transistor M0) comprising a gate electrically connected to the first node (control node N1), a first terminal electrically connected to a fixed potential signal line (voltage line VDD), and a gate (control terminal of M0); and a ninth transistor (transistor M3) comprising a gate electrically connected to the second control signal line (control signal line SEL), a first terminal electrically connected to a second terminal of the eighth transistor (transistor M0), and a second terminal electrically connected to the reading signal line (reading signal line Readline); Mathe (e.g., Figs. 4-6) discloses a similar readout circuit, wherein in the initial voltage reading period, said reading, by the reading module, the initial voltage of the first node comprises: in the initial voltage reading period (e.g., Figs. 4, 5, and 6), providing, by the second control signal line, the first level; and conducting the ninth transistor under the first level to transmit a signal for feeding back a magnitude of an initial voltage of the first node to the reading signal line (e.g., Figs. 4, 5, and 6); and wherein in the detection voltage reading period (e.g., Figs. 4, 5, and 6), said reading, by the reading module, a detection voltage of the first node comprises: in the detection voltage reading period (e.g., Figs. 4, 5, and 6), locating the eighth transistor in a saturation region under a potential of the first node; providing, by the second control signal line, the first level; and conducting the ninth transistor under the first level to transmit a signal for feeding back a magnitude of a detection voltage of the first node to the reading signal line (e.g., Figs. 4, 5, and 6). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Mathe to the driving method of Li in view of Ding for the same reason above.

Allowable Subject Matter
16.	Claims 11-12, 15-17, 23, and 25-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is an examiner’s statement of reasons for allowance: The present invention is directed to an ultrasonic fingerprint sensor. The cited closet prior arts, individually or in combination, discloses an ultrasonic fingerprint sensor similar to the claimed invention, but fails to teach the structure of the control circuits as claimed in claims 11-12 and 15-17 and the driving method as claimed in claims 23 and 25-27.

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691